Citation Nr: 0909688	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-40 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to accrued benefits.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Appellant and her son


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Senior Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied the benefit sought on 
appeal.  (The appellant's claim was transferred to the RO in 
Philadelphia, Pennsylvania for adjudication and subsequently 
returned to the RO in St. Petersburg, Florida.)  The 
appellant, the surviving spouse of a Veteran who had active 
service from April 1944 to August 1946 and who died in 
January 2006, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  


FINDING OF FACT

There were no benefits due and unpaid to the Veteran at the 
time of his death under existing ratings or decisions or 
based on evidence of record at the date of the Veteran's 
death.


CONCLUSION OF LAW

The requirements for payment of accrued benefits have not 
been met.  38 U.S.C.A. §§ 5101, 5121 (West 2002); 38 C.F.R. 
§§ 3.102, 3.151, 3.1000 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the appellants claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  However, the record does not 
reflect that the RO provided any notice to the appellant that 
can be construed as consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Such a failure is presumed prejudicial to the appellant 
unless the VA shows that the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The Board finds 
and concludes that this error in this case is not prejudicial 
to the appellant because based on the undisputed facts in 
this case, the benefit sought in this case could not have 
been awarded as a matter of law.  Therefore, the Board 
believes that a decision in this case can be promulgated 
without prejudice to the appellant since the law is 
dispositive in this case.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced her in the adjudication of 
her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board will proceed to the merits of the 
appellant's appeal.  

The appellant essentially contends that she is entitled to 
accrued benefits based on unreimbursed medical expenses 
submitted after the Veteran's death, but incurred prior to 
his death.  Under 38 U.S.C.A. § 5101(a), a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid or furnished to any individual under 
laws administered by the Secretary.  Applications for accrued 
benefits are governed by 38 U.S.C.A. § 5121 which states, in 
relevant part, that periodic monthly benefits under laws 
administered by the Secretary to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in file at date of death and due and 
unpaid shall, upon the death of such individual be paid, in a 
case such as currently before the Board, to the Veteran's 
spouse.  By regulation the VA has defined "evidence in the 
file at date of death" as meaning evidence in the VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death, in support of a 
claim for VA benefits pending on the date of death.  See 
38 C.F.R. § 3.1000 (d)(4).

The United States Court of Appeals for the Federal Circuit 
has held that reading sections 5101 and 5121 together compels 
a conclusion that, in order for a surviving spouse to be 
entitled to accrued benefits, the Veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  In Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996) 
the Federal Circuit held that a surviving spouse's accrued 
benefits claim was derivative of the Veteran's claim.  Thus, 
as a consequence of the derivative nature of the surviving 
spouse's entitlement to a Veteran's accrued benefit claim is 
that, without the Veteran having a claim pending at the time 
of death, the surviving spouse has no claim upon which to 
derive his or her own application.  Zevalkink v. Brown, 
102 F.3d 1236, 1241 (Fed. Cir. 1996).

The basic facts in this case are not in dispute.  At the time 
of the Veteran's death in January 2006, he was in receipt of 
nonservice connected pension benefits.  The record also 
reflects as that the Veteran's pension award had been 
adjusted by unreimbursed medical expenses.  Following the 
Veteran's death, the appellant submitted a VA Form 21-8416 
(Medical Expense Report) in March 2006, and an application 
for accrued benefits in December 2006, essentially and 
effectively, based on unreimbursed medical expenses paid by 
her and the Veteran in 2005 prior to his death.  The RO 
denied the appellant's claim on the basis that there was no 
claim pending at the time of the Veteran's death and later 
explained in the Statement of the Case that the Medical 
Expense Report was received after the Veteran's death and 
therefore was not of record at the time of the Veteran's 
death.

Based on this record, the Board must conclude that the RO was 
correct in denying the appellant's claim for accrued benefits 
based on unreimbursed medical expenses.  First, there was no 
claim pending at the time of the Veteran's death, and the 
Federal Circuit has held that in order for a surviving spouse 
to be entitled to accrued benefits, the Veteran must have had 
a claim pending at the time of his death for such benefits.  
See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The 
appellant testified at her hearing that she complied with the 
known VA procedures that she and the Veteran had followed 
during his lifetime.  Additionally, she said that VA had 
never informed her of what steps to take when the Veteran 
died.  To some extent, the appellant appears to be raising an 
argument couched in equity, in that it is unfair to deny 
entitlement because she was tardy in applying.  However, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board has decided this case based on its 
application of this law to the pertinent facts.  The claim 
for medical expenses in this case was clearly filed by the 
appellant after the Veteran's death.  It is also not argued, 
and the record does not show, that the Veteran was entitled 
to any benefits under an existing rating or decision.  

Second, the evidence supporting this claim was not evidence 
in file at date of death.  The appellant does not contend, 
and the record does not show, that the Medical Expense Report 
supporting her claim was in any way evidence in the VA's 
possession on or before the date of the Veteran's death.  As 
indicated, the evidence clearly shows that this evidence was 
submitted to the RO after the Veteran's death.  Under this 
circumstance, the appellant's claim must be denied as a 
matter of law.


ORDER

The appeal is denied.



____________________________________________
	MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


